Title: From Benjamin Franklin to Sartine, 18 April 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy, April 18 1779
By Letters I am daily receiving, I find there are in various Prisons of France a number of American Sailors, who having been forced into the english Service and since taken, remain confined with those of that Nation; but are very desirous of serving their own Country, in any of our Ships of War; and to that end, request I would obtain their Discharge from their present Confinement. To prevent giving your Excellency the frequent Trouble of particular Applications & Orders upon every Occasion, I beg leave to submit it to your Consideration, whether it would not be well to give a general Order to those who have the Care of the Prisons, to examine in each of them those who pretend to be Americans & who desire to enter our Service; and that such as are found to answer that Description be sent immediately to l’Orient & shipt with Capt. Jones, or in the Alliance.
I am, with sincere Respect your Excellency’s m. o. & m. h. S.
B Franklin
M. de Sartine.
